 
 
I 
108th CONGRESS
2d Session
H. R. 5368 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2004 
Mr. Portman introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on ACRYPET UT100. 
 
 
1.Suspension of duty on ACRYPET UT100 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.xx.xxMethyl methacrylate polymer with N-cyclohexylmaleimide, styrene, and alpha-methylstyrene (Cas No. 107194–09–2) (provided for in subheading 3906.10.00)FreeNo changeNo changeOn or before 12/31/2007  
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.  
 
